O’SULLIVAN, J.
This case has now assumed historical proportions, having been instituted during the administration *418of the late Calvin Coolidge. In the intervening span of years, and after a mase of proceedings, it has now reached the point where the defendant demurs to the plaintiff's reply to “amendment of defendant’s answer dated July 13, 1933, being defendant’s answer to plaintiff’s amendments to his substituted complaint dated December 27th, 1928, as amended, which said plaintiff’s amendments, Parts I and II, are attached to his-motion to leave to amend dated December 10th, 193?, and Part III is incorporated in his motion to withdraw Part III thereof and for leave to further amend, dated December 19th, 1935.”
The demurrer is overruled.
See Bleak House by Charles Dickens; also Memoranda by Judges Brown and Peasley.